Title: To George Washington from Brigadier General William Maxwell, 26 August 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 26th Augt 1778
          
          Your Excellency may depend on the following; as I have it from a Gentle Man of Varacity
            that came from Long Island yesterday Viz. Lord  How went the day
            before yesterday off Barren Island out of the Hook and
            that day 4 Regts went down Long Island one of them Turnbuls, new levys, they said they
            were going on board of the Fleet to act as Marines but an express follow’d them that
            night, and they returned next morning. These Troops
            returning gives room for speculation there, either that Rhode Island is taken, or that
            they give asisting of it over. above 20 pieces of Cannon was fired yesterday out of the
            Hook, the Colours hoisted at the light House &C. and shortly after 15 or 20 Sail
            was seen standing into the Hook. General Tryon is returned to Jamica from the East of
            the Island with every thing he could find Eatable. I am your Excellencys Most Obedt
            Humble Servt
          
            Wm Maxwell
          
        